Citation Nr: 1040303	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-20 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether severance of service connection for diabetes mellitus, 
type II, was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from June 
1965 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board notes the Veteran had requested a hearing before the 
Board at the Cleveland RO.  A hearing was scheduled for March 
2010, but the Veteran, prior to the hearing, notified the 
Cleveland RO that he had moved to Connecticut and wished to 
"withdraw" his hearing request.  

Around the same time, however, the Veteran's representative 
submitted a February 2010 statement on behalf of the Veteran 
indicating the Veteran still desired a hearing before the Board, 
but that the hearing be located in Connecticut.  

Accordingly, it is unclear whether the Veteran still desires a 
hearing before the Board.  In any case, the Board finds no 
prejudice in proceeding with this decision here in light of the 
favorable opinion and grant of the full benefits sought on 
appeal.  


FINDING OF FACT

The grant of service connection for diabetes mellitus, type II, 
was not undebatably erroneous.


CONCLUSION OF LAW

The grant of service connection for diabetes mellitus, type II, 
was not clearly and unmistakably erroneous and severance thereof 
was not proper.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.105(d), 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons. The 
claimant will be notified at his or her latest address of record 
of the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  See 38 C.F.R. § 3.105(d).

In this case, all of the proper administrative actions were 
undertaken by the RO as described above.

An unappealed decision of the RO or the Board becomes final and 
binding and is not subject to revision on the same factual basis 
in the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of CUE.  
Where evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 
3.105, 20.1400.

The United States Court of Appeals for Veterans Claims (the 
Court) has defined CUE as "an administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove 
the existence of clear and unmistakable error as set forth in § 
3.105(a), the claimant must show that an outcome-determinative 
error occurred, that is, an error that would manifestly change 
the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

There is a three-part test to determine whether a prior decision 
is the product of CUE: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question. 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. 
West, 11 Vet. App. 383, 386 (1998).

The Court has clarified that although the same standards applied 
in a determination of CUE in a final decision are applied to a 
determination whether a decision granting service connection was 
the product of CUE for the purpose of severing service 
connection, § 3.105(d) does not limit the reviewable evidence to 
that which was before the RO in making its initial service 
connection award.  In fact,                § 3.105(d) 
specifically states that "[a] change in diagnosis may be accepted 
as a basis for severance," clearly contemplating the 
consideration of evidence acquired after the original granting of 
service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 
(1998).

In this case, the Veteran was granted service connection for 
diabetes mellitus, type II, based on his service in Vietnam and 
presumptive exposure to Agent Orange in a January 2003 rating 
decision.  The rating decision awarded a 20 percent rating for 
the Veteran's diabetes mellitus, because, at that time, the 
medical evidence of record indicates the Veteran was diagnosed 
with diabetes since the 1990s and was on insulin and a restricted 
diet.  At the time of the decision, records from the 1990s 
related to the original diagnosis were not of record.  Rather, 
the decision was based on VA outpatient treatment records from 
2002 and 2003 indicating the Veteran was on insulin for diabetes 
mellitus, type II, and military records confirming the Veteran 
served in Vietnam during the Vietnam Era.  

At the time of the Veteran's initial diagnosis of diabetes, the 
Veteran indicates he was over 300 pounds. Thereafter, he became 
disciplined with his eating habits and exercise, and stabilized 
his weight to 192 to 200 pounds.  The VA outpatient treatment 
records from 2002 to 2009 indicate because of his change in 
lifestyle, his diabetes slowly got under control to the point 
where, most recent treatment records indicate he is completely 
off medications.  

Also significant, since the January 2003 grant of service 
connection, physicians (to include VA physicians) have disagreed 
on whether the Veteran's diabetes mellitus is type I or type II.

The RO originally severed the Veteran's service connection for 
diabetes mellitus, type II, in August 2006 finding the Veteran is 
diagnosed with diabetes mellitus, type I, and not type II and, 
therefore, the grant was based on an incorrect application of the 
law and an undebatable error of fact.  

Thereafter, the most recent medical evidence indicates due to the 
Veteran's strenuous diet and exercise regimen, the Veteran has 
excellent control of his blood sugar levels and is completely off 
all medications for diabetes.  Accordingly, the RO most recently 
upheld the severance of service connection for diabetes mellitus, 
type II, in an August 2009 Supplemental Statement of the Case 
(SSOC) on the basis that the most recent medical evidence 
indicates the Veteran no longer has diabetes.

In short, the basis of the Veteran's severance initially dealt 
with a finding by the RO that the Veteran actually has type I 
diabetes and, therefore, application of the Agent Orange Act of 
1991 was clearly and umistakenly erroneous.  Most recently, 
however, it appears the RO continued the severance of service 
connection for diabetes mellitus, type II, on the basis that the 
Veteran no longer has diabetes and, therefore, service connection 
for an undiagnosed disorder was clearly and unmistakably 
erroneous.

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

First and foremost, service connection requires evidence of a 
current disability.  Id.  Therefore, the first pertinent inquiry 
here is whether the Veteran is currently diabetic.  The Board 
concludes he is.  

A VA outpatient treatment record dated April 2009 indicates the 
Veteran's diabetes is in "normal range and I would say he does 
not have diabetes at this time - but with his family history this 
may change at any time."  This same VA physician, however, 
indicated in a March 2009 statement as follows:

[The Veteran] is a diabetic who has remarkably low 
A1cs (excellent sugar control) only because of his 
strenuous workouts.  When he slows down in the future 
(which all of us do), he will need to be on 
medication again.  There is no cure for diabetes.

At the time of the January 2003 rating decision granting diabetes 
mellitus, the medical evidence indicated the Veteran had a long-
standing diagnosis of diabetes mellitus requiring insulin.  The 
mere fact that now the Veteran no longer needs medication to 
control his diabetes simply does not rise to the stringent level 
of "clear and unmistakable error."  While there is one comment 
in one treatment record where a VA physician uses a word choice 
indicating the Veteran no longer has diabetes, a prior statement 
from the VA physician clearly indicates the Veteran will always 
be a diabetic with or without medication.  For purposes of 
severance, it is not proper to re-weigh medical evidence.  
Rather, there must be undebatable error with the January 2003 
grant "which, had it not been made, would have manifestly changed 
the outcome at the time it was made." See Damrel, 6 Vet. App. at 
245; Wilson, 11 Vet. App. at 386.  Accordingly, the Board finds 
this basis of severance improper.

The initial severance of service connection in August 2006, 
however, was primarily based on a finding that a statutory 
presumption was incorrectly applied.  As explained above, the 
original grant of service connection in January 2003 was done 
under the authority of the Agent Orange Act of 1991, allowing for 
the presumption of service connection for certain conditions 
based on exposure to herbicides used in Vietnam, to include 
diabetes mellitus, type II.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6) and 3.309(e).  A veteran is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 U.S.C.A. § 
1116(f) (West 2002).  The Veteran's military records confirm the 
Veteran served in Vietnam during this time frame and, therefore, 
the RO awarded service-connection for diabetes mellitus, type II, 
as a matter of presumption.  

Thereafter, as explained above, there was some medical 
disagreement on whether the Veteran's diabetes mellitus was type 
I or type II.  The presumption indicated above is inapplicable as 
to type I diabetes and, therefore, the RO severed the Veteran's 
service connection for diabetes mellitus, type II, citing CUE 
with the January 2003 rating decision incorrectly applying the 
Agent Orange Act of 1991 and finding no direct basis for service 
connection.  

The second pertinent inquiry then is whether the claims folder 
sufficiently shows a change in the Veteran's diagnosis or some 
other CUE rendering application of the Agent Orange Act of 1991 
improper.  The Board concludes it does not.

The medical evidence at the time of the January 2003 rating 
decision included VA outpatient treatment records from 2002 
indicating the Veteran had a long-standing diagnosis of type II 
diabetes and was on insulin.

Thereafter, the Veteran filed a claim for an increased rating for 
his diabetes indicating, among other things, that he was 
experiencing numerous neurological complications due to his 
diabetes.  

The Veteran was afforded a VA examination in September 2005 where 
the examiner concluded due to blood work findings that the 
Veteran's diabetes was actually type I and not type II.  

The RO requested a follow-up medical opinion requesting 
clarification of the Veteran's diagnosis.  In October 2005, a 
different VA physician reviewed the Veteran's blood work and 
laboratory findings and agreed with the September 2005 VA 
examiner's assessment.  Specifically, it was noted that the 
Veteran's C peptide count was normal, which would ordinarily be 
elevated in type II diabetics.  The October 2005 VA physician 
opined that the Veteran more appropriately fits the "type one 
Diabetes category."

In support of his claim, the Veteran submitted a private 
treatment records from Dr. Gebhardt who, after his clinical work-
up, opined that the Veteran was a type II diabetic.  Dr. Gebhardt 
found significant that the Veteran was diagnosed as an overweight 
adult in the 1990s and, therefore, more appropriately fit the 
type II category. 

The RO afforded the Veteran an additional VA examination in April 
2006, where the examiner concluded the Veteran was a type I 
diabetic.

VA outpatient treatment records from 2006 and 2007 indicate the 
Veteran is a type II diabetic and, indeed, a June 2007 VA 
outpatient treatment record indicates the Veteran is "definitely 
not [a] Type 1" diabetic.  As indicated above, most recent 
treatment records in 2009 do not focus on whether the Veteran is 
type I or type II because the Veteran was found to no longer need 
medication.  

In short, there is considerable disagreement between VA and 
private physicians of whether the Veteran is a type I or type II 
diabetic.  As noted above, in order to sever benefits, VA must 
show that the January 2003 rating decision's ultimate conclusion 
to grant service connection for diabetes mellitus, type II was 
clearly and unmistakably erroneous.  Clear and unmistakable 
errors "are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  See 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

In this case, this rigid standard simply has not been met.  The 
medical evidence does raise question as to whether the Veteran 
has type I or type II diabetes, but does not indicate the January 
2003 grant of service connection was based on undebatable error.  
For these reasons, the Board concludes severance of service 
connection for diabetes mellitus, type II, was not proper and 
should be restored. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126, redefined VA's 
duty to assist a veteran in the development of a claim.  
Inasmuch, however, as the propriety of the severance of service 
connection involves a determination as to clear and unmistakable 
error (CUE), the VCAA is not for application.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001); see also Parker v. Principi, 
15 Vet. App. 407 (2002).  In any case, in light of the favorable 
opinion rendered here, any deficiencies in notice or assistance 
were not prejudicial to the Veteran.


ORDER

The severance of service connection for diabetes mellitus, type 
II, was not proper and, therefore, service connection is 
restored.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


